DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 Aug 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 57-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (US 5437754, previously cited) in view of Eilers et al (US 2012/0000135, previously cited) and further in view of Xueling (CN 101885164, previously cited).
Regarding claim 57, Calhoun teaches a coated abrasive article comprising a coated abrasive having a plurality of discontinuous abrasive areas (94; fig 2) and adjacent open areas (93) arranged in a pattern on a flexible (col 10, lines 53-55) planar backing (92), wherein each discontinuous abrasive area comprises a discontinuous discrete polymeric make coat (binder 96; polymerization described col 8, lines 14-18) directly contacting the flexible planar backing (fig 2), wherein the discontinuous polymeric make coat adheres one or more abrasive grains (98) to the backing (shown in fig 2), wherein the one or more abrasive grains are contained within the discontinuous polymeric make coat and are partially exposed in the top of the discrete make coat (col 7, lines 21-29; abrasive grains are exposed through use of the abrasive article), and a continuous size coat disposed over the discontinuous abrasive areas and the adjacent open areas, directly contacting the abrasive area and directly contacting the backing in the open areas (col 2, lines 44-46; col 10, lines 64-66; optional size coat may be added), wherein a total open area is equal to the total potential surface area of the coated abrasive minus the sum of all abrasive areas (fig 2; open areas not covered by abrasive areas).
Calhoun does not explicitly teach the size coat directly contacting the abrasive grains or at least a portion of the one or more abrasive grains extending through the size coat. Eilers teaches a flexible coated abrasive article comprising a size coat (116) disposed over discontinuous abrasive areas (108) and directly contacting abrasive grains (114) of each abrasive area wherein the abrasive grains are partially exposed in the top of a make coat (112) and at least a portion of the one or more abrasive grains extend through the size coat (fig 3; [0032]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to directly contact the abrasive grains of Calhoun with the size coat and extend the abrasive grains through the size coat in order to achieve the predictable result of securing the extending, exposed abrasive grains to the backing as taught by Eilers ([0031]-0032], [0055]), thus allowing the grains to directly contact the workpiece prior to wearing down the make coat. 
Calhoun does not teach a specific open area percentage. However, Calhoun does teach the total open area (related to the described size and spacing of abrasive areas) has a direct effect on cut rate, flexibility and tool life (col 6, line 49-col 7, line 7). Additionally, Eilers describes the abrasive area covering at most 50 percent of the abrasive article ([0046]), which translates to an open area of at least 50 percent, which fully encompasses the claimed range. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 II). Further, applicant has provided no showing of criticality to the claimed range and abrasive area is known in the prior art as a results effective variable, which affects the cut rate, flexibility and tool life. Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the total open area in the tool of Calhoun within the claimed range in order to achieve the predictable result of forming a tool with a desired cut rate, flexibility and tool life as taught by Calhoun (col 6, line 49-col 7, line 7) and confirmed by Eilers ([0045]). 
Calhoun does not teach the claimed non-uniform spiral pattern. Xueling teaches an abrasive wherein a plurality of discontinuous abrasive areas arranged in a pattern wherein the pattern has a controlled non-uniform distribution and wherein the pattern is described in polar coordinates by the claimed equation (see equations in paragraph 13 of the original document; φ=θ; n=n; c=k; α=137.508) wherein the pattern has a divergence angle in polar coordinates that is 137.508, wherein at least 60% of the abrasive areas conform to the equation (see fig 1 of Xueling, all the abrasive areas conform to the equation). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the abrasive areas of Calhoun according to the claimed spiral taught by Xueling in order to achieve the predictable result of increasing working efficiency by ensuring uniform pressure and easily discharging grinding waste as taught by Xueling (first paragraph of translation; page 3 of translation under “The contents of the invention”). 
Regarding claim 58, Calhoun, as modified, teaches all the elements of claim 57 as described above. Calhoun further teaches each of the abrasive areas comprises a width in a range from 1mm to 10cm (described col 6, lines 56-60; width of 3000 micrometers equal to 3mm, which is within the claimed range). 
Regarding claim 59, Calhoun, as modified, teaches all the elements of claim 57 as described above. While Calhoun does not teach a specific number of abrasive areas, the number of abrasive areas clearly effects the total open area. Specifically, Calhoun teaches the number of abrasives (related to size, spacing and density described in col 6, line 49-col 7, line 7) has a direct effect on cut rate, flexibility and tool life. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 II). Further, applicant has provided no showing of criticality to the claimed range. Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make the number of abrasive areas in the tool within the claimed range in order to achieve the predictable result of forming a tool with a desired cut rate, flexibility and tool life as taught by Calhoun.
Regarding claim 60, Calhoun, as modified, teaches all the elements of claim 59 as described above. Xueling further teaches the divergence angle is 137.508 degrees (see rejection of claim 57 above). 
Regarding claim 61, Calhoun, as modified, teaches all the elements of claim 60 as described above. Claim 61 narrows the previously claimed open area discussed in the rejection of claim 57. The range of claim 61 is therefore rendered obvious for reasons substantially similar as described in claim 57 above.  
Regarding claim 62, Calhoun, as modified, teaches all the elements of claim 61 as described above. Xueling further teaches at least 80% of the abrasive areas conform to equation 1 (see fig 1 of Xueling, all the abrasive areas conform to the equation).
Regarding claim 63, Calhoun, as modified, teaches all the elements of claim 62 as described above. Xueling further teaches the divergence angle is 137.508 degrees (see rejection of claim 57 above). 
Regarding claim 64, Calhoun, as modified, teaches all the elements of claim 63 as described above. Claim 64 narrows the previously claimed open area discussed in the rejection of claim 57. The range of claim 64 is therefore rendered obvious for reasons substantially similar as described in claim 57 above.
Regarding claim 65, Calhoun, as modified, teaches all the elements of claim 64 as described above. Xueling further teaches at least 90% of the abrasive areas conform to equation 1 (see fig 1 of Xueling, all the abrasive areas conform to the equation).
Regarding claim 66, Calhoun, as modified, teaches all the elements of claim 57 as described above. Xueling further teaches the pattern has a number of clockwise spirals and a number of counterclockwise spirals (fig 1) and the number of counterclockwise spirals are Fibonacci numbers or multiples of Fibonacci numbers (this is an inherent property of the spiral disclosed by Xueling), wherein the number of clockwise spirals and the number of counterclockwise spirals is, as a pair (34, 55; number of spirals can be counted in fig 3). 
Regarding claim 67, Calhoun, as modified, teaches all the elements of claim 57 as described above. Xueling further teaches the pattern emanates from a central point on the coated abrasive article and extends progressively farther away as it revolves around the central point, and wherein the central point is located at the center of the coated abrasive article (fig 1). 
Regarding claim 68, Calhoun, as modified, teaches all the elements of claim 57 as described above. Calhoun further teaches the coated abrasive article has the shape of a disc (col 11, lines 50-54).
Response to Arguments
Applicant's arguments filed 2 Aug 2022 have been fully considered but they are not persuasive. Applicant argues that Calhoun is silent as to “an abrasive article having abrasive grains adhered to a backing via a discontinuous make coat where the abrasive grains are partially exposed at the top of the make coat and extending through a continuous size coat.” However Calhoun does teach these limitations, with the exception of the grains extending through the continuous size coat, as detailed in the rejection above. Eilers is cited to teach the claimed extending grains. Applicant further argues that Eilers " is silent to an abrasive article having abrasive grains adhered to a backing via a discontinuous make coat where the abrasive grains are partially exposed at the top of the make coat and extending through a continuous size coat" Examiner respectfully disagrees. As detailed in the current rejection, Eilers is in no way silent to these limitations and explicitly discloses (see fig 3) abrasive grains 114 adhered to a backing via a discontinuous make coat 112 where the abrasive grains are partially exposed at the top of the make coat and extending through a size coat 116. While the size coat of Eilers is not continuous over the entire backing, Eilers is not relied upon to teach this limitation. This limitation is disclosed by Calhoun.
Applicant further argues that Eilers teaches away from the use of a continuous size coat. However, the rejection is based on extending the abrasive grains of Calhoun through the existing size coat of Calhoun rather than modifying the continuity of the size coat of Eilers. While Eilers may teach a preference for discrete size coat areas to allow flexibility and provide channels for debris extraction, this does not constitute a teaching away from the use of a continuous size coat in the apparatus of Calhoun. In fact, Calhoun has established that the function of debris extraction and flexibility is provided by the use of discrete abrasive areas with spaces therebetween (col 6, lines 27-40) and these spaces are still evident in the presence of a continuous size coat (as seen in embodiment of fig 4). Therefore, a person having ordinary skill in the art would easily recognize that the abrasive article of Calhoun would provide the necessary flexibility and debris extraction while using a continuous size coat. In other words, the preference in Eilers for a discontinuous size coat does not teach away from the use of a continuous size coat in the article of Calhoun, contrary to applicant’s arguments. 
Applicant further argues that Calhoun teaches away from a certain method of depositing abrasive areas onto the backing. However, the claims are not directed to a method of forming the abrasive article and thus any preference for forming the article in a particular way does not teach away from the claims. Further, there is nothing in Calhoun which would preclude depositing abrasive grains such that they are exposed in the top surface of the deposited make coat such that they can extend through the size coat as claimed and as explicitly disclosed by Eilers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723